Case: 16-10539   Date Filed: 08/31/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 16-10539
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:98-cr-00537-JAL-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                  versus

DOMINGO CASTANO,
a.k.a. Antonio Rivera,

                                                        Defendant-Appellant.

                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 31, 2016)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-10539      Date Filed: 08/31/2016    Page: 2 of 3


      Domingo Castano appeals his sentence of 12 months of imprisonment ,

which was imposed following the revocation of his supervised release. See 18

U.S.C. § 3583. Castano argues that his sentence is procedurally and substantively

unreasonable. We affirm.

      The district court committed no procedural error when sentencing Castano.

Even if we were to assume that the district court had to consider a 90-month

sentence that Castano served for a drug offense he committed after violating his

supervised release, the district court did so. The district court stated that it

“considered the statements of the parties” in fashioning an appropriate sentence,

which included Castano’s request for a sentence of time served because of his 90-

month sentence.

      Castano’s sentence of 12 months is substantively reasonable. As the district

court recounted, Castano was convicted of “filing a false statement in an

application for a passport” while on probation for “a prior conviction for grand

theft, resisting, and obstruction without violence.” After Castano “made [the]

conscious decision” to violate the conditions of his supervised release by failing to

report to his probation officer, to submit monthly supervision reports, and to report

a change of address or his whereabouts, he absconded to Mississippi, where later

he committed the “far more serious federal offense” of “possession with intent to

distribute marijuana.” And, the district court recalled, Castano’s conviction failed


                                            2
               Case: 16-10539     Date Filed: 08/31/2016     Page: 3 of 3


to account for his use of a “false birth certificate to obtain a Florida identification

card, a Florida driver’s license and a voter’s registration card.” The district court

considered “the 3553(a) factors” and selected a sentence that addressed Castano’s

“history and characteristics” and that was intended to deter him from committing

future similar crimes and to protect the public from his escalating criminal conduct.

See id. §§ 3583(e), 3553(a)(1), 3553(a)(2)(B), 3553(a)(2)(C). The district court

reasonably determined that a sentence to a term 5 months above Castano’s

advisory guideline range of 1 to 7 months was necessary to satisfy the sentencing

factors. Based on Castano’s flagrant violation of his probation and the disregard

that he exhibited for the rule of law, we cannot say that “we are left with the

definite and firm conviction that the district court committed a clear error of

judgment” by imposing a sentence above the recommended sentencing range. See

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (quoting United States

v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008)). The decision to vary upward was

not an abuse of discretion.

      We AFFIRM Castano’s sentence.




                                            3